—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered June 12, 2000, convicting defendant, after a nonjury trial, of assault in the second degree and two counts of attempted grand larceny *369in the second degree, and sentencing him to three concurrent terms of IV2 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility.
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.